Citation Nr: 1120607	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  10-25 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating greater than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to March 2003 and from June 2006 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 Hartford Regional Office (RO) in Newington, Connecticut rating decision that granted an increased rating from 30 percent to 50 percent, effective from May 21, 2009.  

Initially, the Board notes that the Veteran's claim for an increase was filed in May 2009 within one year of a November 2008 rating decision that granted entitlement to service connection for PTSD and assigned a 30 percent rating, effective from October 9, 2007.  The intent of May 2009 filing, however, clearly was a new claim for an increased rating based on a worsening of his condition, rather than a notice of disagreement with the rating assigned in the November 2008 rating decision.  See 38 C.F.R. § 20.201 (2010).

The Veteran had a hearing before the undersigned in December 2010.  A transcript of that proceeding has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by symptoms such as severe sleep difficulties, panic attacks, hypervigilence, avoidance behavior, suicidal ideation, difficulty socializing, auditory and visual hallucinations, and concentration problems, all resulting in deficiencies in most areas, but less than total social and occupational impairment.

2.  The Veteran's PTSD disability does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Codes (DCs) 9412-9411 (2010).

2.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in June 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced State Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private records identified by the Veteran have been associated with the claims file, to the extent available.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate VA examination in July 2009.  The VA examination report is thorough and supported by VA outpatient treatment records.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination also discussed the impact of the disability on the Veteran's daily living.  Based on the examination and the fact there is no rule as to how current an examination must be, the Board concludes the examination in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

As discussed above, an October 2009 rating decision increased the Veteran's rating for PTSD from 30 percent to 50 percent.  The Veteran claims the rating does not accurately depict the severity of his current condition.  

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DCs 9411, 9412 (2010). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that the medical records as a whole support an increased rating for the Veteran's PTSD to 70 percent, but no more, for all relevant time periods.  See 38 C.F.R. § 4.7; Hart, 21 Vet. App. at 509.

In this regard, the Veteran's claims file indicates ongoing psychiatric treatment from approximately August 2007 with a diagnosis of PTSD with panic disorder with agoraphobia.  The Veteran's psychiatric problems appear to have significantly worsened beginning in May 2009.  The first reported incident from this time indicated that the Veteran was in a car accident on his way to drill after the funeral of one of his commanders in Iraq.  The Veteran stated that he thought he was in a convoy and tried to get up to the turret to operate the gun, but he actually was in his girlfriend's car.  He had not taken his medication that day and a stone was kicked up or BB gun shot into his back windshield, which was the final trigger.  He indicated that he was trying to find the rest of his convoy and did not realize what was happening even as he was crashing into parked cars along the road.  The Veteran also reported for the first time that his flashbacks had been getting more frequent and that for the past month he had been having increased audio-visual hallucinations related to the combat sounds and sights.  The Veteran indicated that he had been minimizing his symptoms and now realized that he had little control over them.  In addition, he stated that over the past 2 or 3 weeks that he had been having suicidal and homicidal thoughts and fantasies; however, he denied any current intent.  On examination, he was awake, alert, well groomed, with good eye contact, pleasant affect, somewhat anxious, logical and linear thought processes, and no perceptual disturbances.  He also had good insight, judgment, and cognitive functioning.  

In June 2009, the Veteran was referred for a neuropsychological test to determine whether his dyslexia and PTSD would impede any efforts at vocational rehabilitation due to his physical problems.  The examiner's conclusion was that the Veteran's dyslexia would not be a severe impediment, as his reading skills were adequate for introductory level college classes.  The Veteran's symptoms were consistent with those having PTSD, including deficits in sustained attention and encoding, but some of the problems may also have been due to his medications for panic attacks.  The Veteran had intact memory, effective processing speed, and successful cognitive flexibility.

In July 2009, the Veteran reported hypnogenic and hypnopompic hallucinations, as well as acting out his dreams without realizing and severe panic attacks.  The treatment provider opined that his problems were likely due to severe sleep deprivation.

Later in July 2009, the Veteran was afforded a VA examination.  The examiner noted review of the Veteran's electronic medical records.  The Veteran reported living with his girlfriend and receiving psychiatric treatment twice weekly, which he reported was beneficial.  The Veteran scored a 77 on the PTSD checklist, denoting a high level of PTSD and reported that his most severe symptoms are sleep disturbance, reactivity to reminders with panic attacks, hypervigilence, and avoidance of crowds.  He also noted recent periods with suicidal ideation, but denied any current ideation or intent.  The Veteran indicated that his avoidance behavior was due to his fear of having a panic attack around others.  He reported difficulty with relationships due to trust and communication issues.  He noted a close relationship with his mother and girlfriend, but an increasingly distant relationship with his brother due to the Veteran's difficulty discussing his psychiatric problems.  He owned his own hardwood flooring installation business, but was currently unemployed due to physical problems, specifically his shoulder.  He was returning to school.  His social life mainly involved his military friends, as his relationship with civilian friends had grown more distant over time.  On examination, the Veteran was pleasant and cooperative, with normal speech, appropriate dress, good eye contact, congruent affect, normal thought content, logical and linear thought process, and no gross cognitive deficits noted.  The examiner diagnosed PTSD with prominent panic symptoms and assigned a GAF score of 55.  In summary, the examiner noted that the Veteran had significant psychosocial impairment in most areas related to his symptoms, but that it would be difficult to assess how his symptoms would affect his work, as he was currently unemployed due to his shoulder.  The Veteran's overall prognosis was good.

In September 2009, the Veteran was admitted after being found drunk with a suicide note next to him.  The incident occurred following his break-up with his live-in girlfriend.  After sobering up, he denied suicidal ideation and denied symptoms of a depressive episode.  Based on evaluation, the Veteran was found to be safe and was discharged.

The Board concludes the objective medical evidence and the Veteran's and his friend's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 70 percent disability rating.  See 38 C.F.R. § 4.7 (2010).  The Board further notes, the VA outpatient treatment records indicate on-going medical and psychiatric treatment for PTSD.  As explained in more detail above, the symptoms throughout the appellate time period are substantially consistent.  For this reason, staged ratings are not applicable.  See Hart, 21 Vet. App. at 509.  Therefore, as explained above, the medical evidence supports the Board's conclusion that a 70 percent rating is warranted for the Veteran's PTSD.

However, a rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran does not have total social and occupational impairment.  Although the Veteran clearly has a serious disability, he exhibits few of the symptoms noted as applicable for a 100 percent rating.  He does not have gross impairment of thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  While the Veteran has expressed suicidal and homicidal fantasies, he has consistently denied any intent as to either.  As such, his symptoms appear to more closely approximate those for a 70 percent rating, specifically suicidal or homicidal ideation, but without rising to the level required for a 100 percent rating, specifically a persistent danger of hurting self or others.

With respect to the Veteran's occupational impairment, the Board acknowledges some level of impairment.  As noted above, the Veteran has been unemployed for times during the appellate period, but this was due mainly to physical problems, specifically a shoulder disability.  The Veteran testified during his December 2010 Board hearing that in addition to physical limitations, since returning to work he has taken less jobs because his lack of sleep due to PTSD related sleep disturbances render him exhausted at the end of a long day of work.  As such, the Veteran is disinclined to accept all the work opportunities available.  That said, the Veteran has returned to school on a full time basis to study psychology.  While at the time of the hearing the Veteran was contemplating dropping his classes for the semester due to missing 3 weeks of classes due to his shoulder problems, he has every intention of continuing with his studies thereafter.  Thus, the Veteran has owned a small hardwood flooring installation business and also has returned to school to study psychology.  While the Veteran has experienced problems in both his business and at school, these problems were primarily due to his shoulder disability although his sleep problems also contributed to problems at work.  As such, while the Veteran has some level of occupational impairment, the Board finds that based on the Veteran's statements regarding his work and school history he does not have total occupational impairment.  In this regard, the Board notes that the 70 percent rating assigned herein is recognition of significant industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

As to the Veteran's social impairment, he does have some social isolation, but he has a strong relationship with his mother and has friends from the military with whom he spends time, although it can be difficult to coordinate all their different schedules.  The Veteran's relationships with his civilian friends have waned, but there is no specific indication that this is due to his PTSD symptoms.  His relationship with his brother and his ex-girlfriend has certainly been affected by his PTSD symptoms, but his positive relationship with others demonstrates that he does not have total social impairment.

Thus, the Veteran does not have total social and occupational impairment.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 70 percent schedular rating.  While the Veteran has some of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed the criteria for a 70 percent rating.  For example, the Board acknowledges that the Veteran has reported experiencing auditory and visual hallucinations.  Such manifestation is among the criteria for a 100 percent rating.  Nevertheless, as his auditory and visual hallucinations have not been noted to affect his social or occupational functioning and, as discussed above, the Veteran does not have total occupational and social impairment, the Board concludes that a 100 percent rating is not warranted.  In addition, the GAF score of 55 during the July 2009 VA examination are consistent with "moderate" impairment and not total impairment due to his PTSD symptoms.

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating of 70 percent, but no more, is warranted for any time during the appeal period.  See Hart, 21 Vet. App. at 509.  

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports multiple psychiatric symptoms, including severe sleep difficulties, panic attacks, hypervigilence, avoidance behavior, suicidal ideation, difficulty socializing, auditory and visual hallucinations, and concentration problems.  The current 70 percent rating under DCs 9412-9411 contemplates these and other psychiatric symptoms.  Thus, the Veteran's current schedular rating under DCs 9412-9411 is adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating of 70 percent for PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


